MEMORANDUM**
Miguel Susano Sudario (“Susano”), a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen his immigration proceedings for consideration of additional evidence in support of his application for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a. Ordonez v. INS, 345 F.3d 777, 779 (9th Cir.2003). We review the denial of a motion to reopen for abuse of discretion, id. at 782, and whether a deportation proceeding violated due process de novo, Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.2000). We deny the petition.
We are not persuaded by Susano’s contentions that the BIA did not consider his additional evidence because the BIA’s order stated that it considered Susano’s argument in support of reopening. See Laritar-Martinez, 220 F.3d at 1096 (concluding petitioner did not overcome presumption that BIA reviewed evidence; BIA reviewed “contentions on appeal,” which included arguments regarding supplemental evidence). Moreover, Susano has not shown substantial prejudice as he has not demonstrated how the evidence would have affected the outcome of the proceedings. See id. at 1095.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.